      Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 1 of 19 Page ID #:1




 1 Casey H. Kempner, SBN 272149
   P&P Imports LLC
 2
   3233 W. Castor St.
 3 Santa Ana, California 92704
   ckempner@pandpimports.com
 4
   650-488-8270
 5
     Attorney for Plaintiff
 6
     P&P Imports LLC
 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12 P&P IMPORTS LLC, a California limited ) Case No.: 8:19-cv-00858
     liability company                  )
13                                      ) COMPLAINT FOR DAMAGES AND
                             Plaintiff,
14                                      ) INJUNCTIVE RELIEF:
          vs.                           )
15                                      )   1) Copyright Infringement (17
     PRO SPORTS INC. a New Jersey       )      U.S.C. §§ 101 et seq.);
16
     Corporation d/b/a CHAMPION SPORTS; )   2) Trade Dress Infringement (15
17   and DOES 1-10, inclusive,          )      U.S.C. § 1125(a));
18                                      )   3) Unfair Competition (Cal. Bus. &
                                        )      Prof. Code §§ 17200 et seq.);
19                           Defendants )   4) California Common Law Unfair
20                                      )      Competition
                                        )
21
                                        ) DEMAND FOR JURY TRIAL
22

23

24

25

26

27

28
                                           -1-
                                        COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 2 of 19 Page ID #:2




 1         Plaintiff P&P Imports LLC (“P&P” or “Plaintiff”), by and through its counsel,
 2 alleges for its Complaint against Pro Sports, Inc., a New Jersey corporation, doing

 3 business as (“dba”) Champion Sports (“Champion”), and Does 1-10, inclusive,

 4 (collectively “Defendants”) as follows:

 5                             JURISDICTION AND VENUE
 6         1.     This Court has subject matter jurisdiction over this action pursuant to 28
 7 U.S.C. §§ 1331 and 1338 because the suit arises under the copyright laws and

 8 Lanham Act the United States, including 15 U.S.C. §§ 1125 and 17 U.S.C. §§ 101 et

 9 seq., and this court has supplemental jurisdiction of the California State causes of

10 action under 28 U.S.C. §1367.

11         2.     P&P is informed and believes, and based thereon alleges, that
12 Defendants transact and solicit business in the in the county of Orange, in the Central

13 District of California, and are thus subject to personal jurisdiction here.

14         3.     Venue is proper in this district under 28 U.S.C. §§ 1391(b)(1)-(2) and
15 otherwise because a substantial part of the events or omissions giving rise to the

16 claims for copyright infringement, trade dress infringement, unfair competition, and

17 related state claims occurred in this district.

18         4.     P&P is informed and believes, and based thereon alleges, that
19 Defendants have advertised, sold, and distributed the products subject to this

20 Complaint in this judicial district, and engaged in the wrongful acts alleged herein in

21 this judicial district.

22                                      THE PARTIES
23         5.     Plaintiff, P&P Imports LLC is a California limited liability company,
24 with its principal place of business located in this judicial district at 3233 W. Castor

25 Street, Santa Ana, California 92704.

26         6.     Upon information and belief, Defendant Pro Sports, Inc. is a New Jersey
27 Corporation doing business as Champion Sports, with its principal place of business

28
                                             -2-
                                          COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 3 of 19 Page ID #:3




 1 located outside of this judicial district at One Champion Way, Marlboro, New Jersey,

 2 07746.

 3        7.     The true names and capacities, whether individual, corporate, associate
 4 or otherwise, of Defendants herein named as DOES 1-10, inclusive, are unknown to

 5 Plaintiff. DOES 1-10 may be entities of Defendant or third-party sellers selling the

 6 Ladder Ball Game Set (“LGSTSET” or “CHAMPION LADDER BALL”) and the

 7 PRO Ladder Ball Game Set (“LGSTPRO” or “CHAMPION LADDER BALL

 8 PRO”), referred to collectively as the “INFRINGING PRODUCTS.”

 9        8.     When the true names and capacities of DOES 1-10 has been ascertained,
10 Plaintiff will amend this pleading accordingly.

11        9.     Plaintiff alleges, upon information and belief, that at all times mentioned
12 herein, each Defendant, and Does 1-10, inclusive, and each of them, were the agents,

13 servants and/or employees of every other Defendant, and the acts of each Defendant

14 as alleged herein, were performed within the course and scope of that agency, service,

15 or employment.

16                              GENERAL ALLEGATIONS
17        10.    Plaintiff P&P is a leading designer and distributor of unique, creative,
18 and proprietary games and sporting goods under its GoSports® brand, and other

19 consumer products under its GoFloats® and GoPong® brands. P&P has been in

20 business since 2007. P&P extensively advertises and promotes its products in most

21 major retail venues including Amazon, Walmart, and Target as well as several other

22 Internet and brick and mortar retailers. P&P’s product lines are sold across the United

23 States and in other countries such as Canada, Mexico, Australia, and the United

24 Kingdom.

25        11.    P&P is a company that started from very humble beginnings by two
26 young entrepreneurs, Peter Engler and Peter Tanoury, who met at the University of

27 Colorado at Boulder. Peter and Peter shared an entrepreneurial spirit and formed P&P

28 and with their own capital following their graduation in 2007. P&P started with a
                                             -3-
                                        COMPLAINT
         Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 4 of 19 Page ID #:4




 1 single product in 2007 and has grown rapidly, creating nearly 350 products to date.

 2 Its innovative consumer products have gained significant recognition in the industry

 3 and P&P has been named one of the OC Business Journal’s fastest growing private

 4 companies four years in a row, and is on the Inc. 5000 list of America’s Fastest

 5 Growing Private Companies. P&P is presently located in Santa Ana, California and

 6 employees over 20 hard-working men and women in its Orange County headquarters.

 7           12.   P&P markets its products under three brands: GoSports®, GoFloats®,
 8 and GoPong®; all of which are registered with the United States Patent and

 9 Trademark Office1. P&P has vigorously worked to protect its products and

10 intellectual property, for example, through the use of trademarks, copyrights, patents,

11 and distinctive trade dresses.

12           13.   One such product under the GoSports® brand is P&P’s Premium Ladder
13 Toss Game (“P&P’s PREMIUM LADDER TOSS”). A picture of P&P’s PREMIUM

14 LADDER TOSS is shown in Exhibit A attached hereto and reproduced below:

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
         Trademark registration numbers: GOSPORTS (Reg. No. 4,802,471); GOPONG
28 (Reg. No. 4,734,885); and GOFLOATS (Reg. No. 5,119,406). GoSports®
                                       -4-
                                   COMPLAINT
         Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 5 of 19 Page ID #:5




 1           14.   Another product at issue in this case is P&P Classic Ladder Toss Game
 2 (“P&P’s CLASSIC LADDER TOSS” game). A picture of P&P’s CLASSIC

 3 LADDER TOSS game is shown in Exhibit B attached hereto and reproduced below:

 4

 5

 6

 7

 8

 9

10

11           15.   Upon information and belief, Defendants sell the CHAMPION
12 LADDER BALL PRO product that is almost identical to P&P’s PREMIUM

13 LADDER TOSS product. It is believed that Defendants intentionally appropriated the

14 trade dress of P&P’s PREMIUM LADDER TOSS to market, sell, and unfairly profit

15 from the use of P&P’s PREMIUM LADDER TOSS trade dress and its goodwill in

16 the marketplace at least as early as 2018. Shown below is a comparison between the

17 P&P’s PREMIUM LADDER TOSS on the left, and CHAMPION LADDER BALL
      2
18 PRO on the right:

19

20

21

22

23

24

25

26

27
     2
         The image of the CHAMPION LADDER BALL PRO product is an accurate
28 reproduction of the image included on page 188 of Defendants’ Champion Sports
                                           -5-
                                       COMPLAINT
         Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 6 of 19 Page ID #:6




 1           16.   Upon information and belief, Defendants sell the CHAMPION
 2 LADDER BALL product that is almost identical to P&P’s CLASSIC LADDER

 3 TOSS product. It is believed that Defendants intentionally appropriated the trade

 4 dress of P&P’s CLASSIC LADDER TOSS to market, sell, and unfairly profit from

 5 the use of P&P’s CLASSIC LADDER TOSS trade dress and its goodwill in the

 6 marketplace at least as early as 2018. Shown below is a comparison between the

 7 P&P’s CLASSIC LADDER TOSS on the left, and CHAMPION LADDER BALL 3

 8 on the right.

 9

10

11

12

13

14

15

16
             17.    On August 15, 2016 P&P was issued US Copyright Registration
17
     Number VA 2-013-842 entitled “P&P Imports 2016 Lookbook” which included the
18
     above photographs of P&P’s PREMIUM LADDER TOSS game and P&P’s
19
     CLASSIC LADDER TOSS game shown in paragraphs 13– 16 and attached hereto as
20
     excerpts from the P&P Imports 2016 Lookbook as Exhibit A and Exhibit B
21
     respectively. A true and correct copy of the copyright registration certificate for P&P
22
     Imports 2016 Lookbook is attached hereto as Exhibit D.
23

24

25
     Catalog 2018 – 2019 (downloaded May 6, 2019), which is attached as an excerpt
26 hereto as Exhibit C.

27  The image of the CHAMPION LADDER BALL product is an accurate reproduction
     3


   of the image included on page 188 of Defendants’ Champion Sports Catalog 2018 -
28 2019 (downloaded May 6, 2019), which is attached as an excerpt hereto as Exhibit C.
                                             -6-
                                          COMPLAINT
         Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 7 of 19 Page ID #:7




 1           18.   Upon information and belief, Defendants not only intentionally
 2 appropriated P&P Imports’ trade dress of the P&P’s PREMIUM LADDER TOSS

 3 and P&P’s CLASSIC LADDER TOSS, Defendants also willfully and maliciously

 4 appropriated P&P Imports’ copyrighted works, copyrighted in P&P Imports 2016

 5 Lookbook, as more set forth herein. Upon information and belief, beginning at least

 6 as early as 2018, Defendants began to use, without authority, permission, or license,

 7 or other permission, the artwork and copy pertaining to P&P’s PREMIUM LADDER

 8 TOSS and P&P’s CLASSIC LADDER TOSS. More specifically, Defendants

 9 willfully appropriated “P&P’s PREMIUM LADDER TOSS GAME RULES 4” on

10 page 306 of the P&P Imports 2016 Lookbook and “P&P’s CLASSIC LADDER

11 TOSS GAME RULES5” on page 313 of the P&P Imports 2016 Lookbook in

12 connection with the sales and advertising of Defendants’ INFRINGING

13 PRODUCTS.

14           19.   Upon information and belief, Defendants sell the CHAMPION
15 LADDER BALL PRO using “CHAMPION LADDER BALL PRO GAME RULES 6”

16 that are almost identical to “P&P’s PREMIUM LADDER TOSS GAME RULES.” It

17 is believed that Defendants willfully appropriated P&P Imports’ copyrighted

18 material, to market, sell, and unfairly profit from the use of P&P’s copyrighted

19 works. Shown below is a comparison between the P&P’s PREMIUM LADDER

20

21

22

23

24

25   An image of P&P’s PREMIUM LADDER TOSS GAME RULES, copyrighted in
     4


   Reg. No. VA 2-013-842, page 306 is attached as an excerpt hereto as Exhibit E.
26 5 An image of P&P’s CLASSIC LADDER TOSS GAME RULES, copyrighted in

27 Reg. No. VA 2-013-842, page 313 is attached as an excerpt hereto as Exhibit F.
   6
     CHAMPION LADDER BALL PRO GAME RULES are attached hereto as Exhibit
28 G.
                                             -7-
                                          COMPLAINT
         Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 8 of 19 Page ID #:8




 1 TOSS GAME RULES on the TOP, and CHAMPION LADDER BALL PRO GAME

 2 RULES on the bottom7.

 3

 4

 5

 6

 7

 8

 9

10

11

12           20.   Upon information and belief, Defendants sell the CHAMPION
13 LADDER BALL using “CHAMPION LADDER BALL GAME RULES 8” that are

14 almost identical to “P&P’s CLASSIC LADDER TOSS GAME RULES.” It is

15 believed that Defendants willfully appropriated P&P Imports’ copyrighted material,

16 to market, sell, and unfairly profit from the use of P&P’s copyrighted works. Shown

17 below is a comparison between the P&P’s CLASSIC LADDER TOSS GAME

18 RULES on the TOP, and CHAMPION LADDER BALL GAME RULES on the

19 bottom9:

20           ///
21           ///
22           ///
23           ///
24           ///
25

26

27   See Exhibits E and G.
     7


     CHAMPION LADDER BALL GAME RULES are attached hereto as Exhibit H.
     8

28 9 See Exhibits F and H.
                                            -8-
                                         COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 9 of 19 Page ID #:9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11        21.    Defendants market and sell their INFRINGING PRODUCTS in the
12 United States, including California, at least at championsports.com, amazon.com,

13 ebay.com, zoro.com, shop.com, and other such online and retail marketplaces.

14        22.    Upon information and belief, beginning at least as early as 2018,
15 Defendants began to use, without authority, permission, or license, P&P’s

16 PREMIUM LADDER TOSS TRADE DRESS as defined below in connection with

17 the sales and advertising of Defendants’ CHAMPION LADDER TOSS PRO game.

18        23.    P&P’s PREMIUM LADDER TOSS TRADE DRESS comprises the
19 overall appearance of P&P’s PREMIUM LADDER TOSS which may be described as

20 a combination of individual features, including, but not limited to the total visual

21 impression of P&P’s PREMIUM LADDER TOSS illustrated in Exhibit A attached

22 hereto and incorporated herein by reference, including the overall appearance of the

23 product’s design and packaging, which is distinctive, unique, and non-functional

24 combination of colors, including its final distinctive color combination of its bright

25 yellow, red, and blue horizontal pipes contrasting against a white frame with red and

26 blue ‘bolos’ (“P&P’s PREMIUM LADDER TOSS TRADE DRESS”). P&P’s

27 PREMIUM LADDER TOSS TRADE DRESS is inherently distinctive and

28
                                            -9-
                                         COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 10 of 19 Page ID #:10




 1 nonfunctional, and has been used in commerce to identify a single source—namely

 2 GoSports® and/or P&P Imports LLC—since its inception on or about 2012.

 3        24.    Upon information and belief, beginning at least as early as 2018,
 4 Defendants began to use, without authority, permission, or license, P&P’s CLASSIC

 5 LADDER TOSS TRADE DRESS as defined below in connection with the sales and

 6 advertising of Defendants’ CHAMPION LADDER TOSS game.

 7        25.    P&P’s CLASSIC LADDER TOSS TRADE DRESS comprises the
 8 overall appearance of P&P’s CLASSIC LADDER TOSS which may be described as

 9 a combination of individual features, including, but not limited to the total visual

10 impression of P&P’s CLASSIC LADDER TOSS illustrated on Exhibit B attached

11 hereto and incorporated herein by reference, including the overall appearance of the

12 product’s design and packaging, which is distinctive, unique, and non-functional

13 combination of colors, including its final distinctive color combination of its yellow,

14 green, and blue horizontal pipes contrasting against a black frame with red and blue

15 ‘bolos’ (“P&P’s CLASSIC LADDER TOSS TRADE DRESS”). P&P’s CLASSIC

16 LADDER TOSS TRADE DRESS is inherently distinctive and nonfunctional, and has

17 been used in commerce to identify a single source—namely GoSports® and/or P&P

18 Imports LLC—since its inception on or about 2014.

19        26.    Through P&P’s promotional and advertising efforts, P&P’s CLASSIC
20 LADDER TOSS TRADE DRESS and P&P’s PREMIUM LADDER TOSS TRADE

21 DRESS have become widely known and recognized, and thus have each acquired

22 secondary meaning and are associated with a particular source, namely GoSports®

23 and/or P&P Imports LLC. Regardless, P&P’s CLASSIC LADDER TOSS and P&P’s

24 PREMIUM LADDER TOSS are also inherently distinctive.

25        27.    P&P has continuously used the current overall appearance of P&P’s
26 CLASSIC LADDER TOSS and P&P’s PREMIUM LADDER TOSS in connection

27 with the promotion, advertising, and sales of P&P’s CLASSIC LADDER TOSS and

28 P&P’s PREMIUM LADDER TOSS, respectively, since well before the acts
                                 - 10 -
                             COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 11 of 19 Page ID #:11




 1 complained of herein.

 2        28.    Defendants are offering for sale, advertising, and selling imitations of
 3 P&P’s CLASSIC LADDER TOSS and P&P’s PREMIUM LADDER TOSS under its

 4 “CHAMPION SPORTS” brand, and P&P is informed and believes, and based

 5 thereon alleges, that Defendants caused these imitation products to unfairly enter into

 6 interstate commerce, including in the Central District of California.

 7        29.    The overall appearance of the CHAMPION LADDER BALL is
 8 substantially identical to the overall appearance of P&P’s CLASSIC LADDER

 9 TOSS, and the overall appearance of the CHAMPION LADDER BALL PRO is

10 substantially identical to the overall appearance of P&P’s PREMIUM LADDER

11 TOSS, especially when they are viewed at online marketplaces.

12        30.    Upon information and belief, Defendants intentionally stole P&P’s
13 copyright work, intentionally and maliciously removed P&P registered GoSports®

14 trademark, and unfairly replaced it with Defendants’ “CHAMPION SPORTS”

15 trademark (Compare Exhibits E and F with Exhibits G and H, which are attached

16 hereto and incorporated by reference). Upon information and belief, Defendants

17 included P&P’s copyrighted work in Defendants’ retail packaging, at least into its

18 game rules, and appropriated P&P’s trade dress as further shown in Exhibits F and G.

19        31.    The overall appearance of the CHAMPION LADDER BALL is virtually
20 identical to the overall appearance of P&P’s CLASSIC LADDER TOSS. The

21 CHAMPION LADDER BALL resembles a genuine P&P’s CLASSIC LADDER

22 TOSS and is likely to confuse consumers as to the affiliation, connection, or

23 association of the CHAMPION LADDER BALL sold by Defendants or as to the

24 origin, sponsorship, or approval of the CHAMPION LADDER BALL. Thus, the

25 presence of the CHAMPION LADDER BALL in the marketplace and in advertising

26 injures and damages the value of the trade dress for the genuine P&P’s CLASSIC

27 LADDER TOSS.

28
                                           - 11 -
                                         COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 12 of 19 Page ID #:12




 1        32.    P&P is informed and believes, and based thereon alleges, that
 2 Defendants have offered for sale, advertised, and sold the CHAMPION LADDER

 3 BALL with the intent to benefit from P&P’s goodwill and reputation in the ladder

 4 toss marketplace, to deceive the public as to the source or origin of Defendants’

 5 imitation goods, and to profit from the demand created by P&P’s CLASSIC

 6 LADDER TOSS.

 7        33.    P&P is informed and believes, and based thereon alleges, that
 8 Defendants have used in connection with sales and/or offers for sale of the

 9 CHAMPION LADDER BALL game false designations of origin, false or misleading

10 descriptions of fact, and/or false or misleading representations of fact, which are

11 likely to cause confusion, or to cause mistake, or to deceive as to the origin of the

12 CHAMPION LADDER BALL with the intent to benefit from P&P’s goodwill and

13 reputation in the ladder toss marketplace, to deceive the public as to the origin of

14 Defendants’ imitation goods, and to profit from the demand created by P&P’s

15 CLASSIC LADDER TOSS.

16        34.    The overall appearance of the CHAMPION LADDER BALL PRO is
17 virtually identical to the overall appearance of P&P’s PREMIUM LADDER TOSS.

18 The CHAMPION LADDER BALL PRO resembles a genuine P&P’s PREMIUM

19 LADDER TOSS and is likely to confuse consumers as to the affiliation, connection,

20 or association of the CHAMPION LADDER BALL PRO sold by Defendants or as to

21 the origin, sponsorship, or approval of the CHAMPION LADDER BALL PRO.

22 Thus, the presence of the CHAMPION LADDER BALL PRO in the marketplace and

23 in advertising injures and damages the value of the trade dress for the genuine P&P’s

24 PREMIUM LADDER TOSS.

25        35.    P&P is informed and believes, and based thereon alleges, that
26 Defendants have offered for sale, advertised, and sold the CHAMPION LADDER

27 BALL PRO with the intent to benefit from P&P’s goodwill and reputation in the

28 ladder toss marketplace, to deceive the public as to the source or origin of
                                            - 12 -
                                        COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 13 of 19 Page ID #:13




 1 Defendants’ imitation products, and to profit from the demand created by P&P’s

 2 PREMIUM LADDER TOSS.

 3        36.    P&P is informed and believes, and based thereon alleges, that
 4 Defendants have used in connection with sales and/or offers for sale of the

 5 CHAMPION LADDER BALL PRO game false designations of origin, false or

 6 misleading descriptions of fact, and/or false or misleading representations of fact,

 7 which are likely to cause confusion, or to cause mistake, or to deceive as to the origin

 8 of the CHAMPION LADDER BALL PRO with the intent to benefit from P&P’s

 9 goodwill and reputation in the ladder toss marketplace, to deceive the public as to the

10 origin of Defendants’ imitation products, and to profit from the demand created by

11 P&P’s PREMIUM LADDER TOSS.

12
                               FIRST CLAIM FOR RELIEF
                              Federal Copyright Infringement
13                               (17 U.S.C. §§ 101 et seq.)
14        37.    P&P incorporates by reference all of the allegations of paragraphs 1
15 through 36, inclusive.

16        38.    P&P is the exclusive owner of US Copyright Registration Number VA
17 2-013-842 entitled “P&P Imports 2016 Lookbook,” which includes its branded

18 products, product packaging, designs, and advertising images.

19        39.    Defendants did not seek, and failed to obtain, P&P’s consent or
20 authorization to utilize, manufacture, reproduce, copy, display, prepare derivative

21 works, distribute, sell, transfer, rent, perform, and/or market P&P’s copyright-

22 protected materials in the P&P Imports 2016 Lookbook.

23        40.    Without permission, Defendants intentionally and knowingly
24 reproduced, counterfeited, copied, displayed, altered, and/or manufactured P&P’s

25 protected work by offering, advertising, promoting, retailing, selling, and distributing

26 P&P’s copyrighted image to sell Defendants’ CHAMPION LADDER BALL and

27 CHAMPION LADDER BALL PRO.

28
                                           - 13 -
                                         COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 14 of 19 Page ID #:14




 1         41.    Defendants’ acts as alleged herein, constitute infringement of P&P’s
 2 copyright, including P&P’s exclusive rights to reproduce, distribute and/or sell such

 3 protected material.

 4         42.    Defendants’ knowing and intentional copyright infringement as alleged
 5 herein has caused, and will continue to cause, damage to P&P. P&P is therefore

 6 entitled to injunctive relief, damages, Defendants’ profits, increased damages, and

 7 reasonable attorney’s fees and costs.

 8
                             SECOND CLAIM FOR RELIEF
 9               Trade Dress Infringement and False Designation of Origin
10                                 (Lanham Act § 43(a))
           43.    P&P incorporates by reference the allegations contained in paragraphs 1
11
     through 42, inclusive, of this Complaint as if fully set forth herein.
12
           44.    By reason of Defendants’ acts complained of herein concerning the
13
     CHAMPION LADDER BALL and CHAMPION LADDER BALL PRO, Defendants,
14
     and each of them, have intentionally engaged in conduct that constitutes false
15
     advertising, a false designation of origin, a false or misleading description of fact, a
16
     false or misleading representation of fact tending wrongfully and falsely to describe
17
     or represent a connection between P&P’s and Defendants’ goods, and infringement of
18
     P&P’s trade dress rights in violation of 15 U.S.C. § 1125(a). P&P believes that
19
     customers are likely to be confused by Defendants’ use of such false designations of
20
     origin, false descriptions or representations regarding P&P’s and Defendants’ goods,
21
     and by Defendants’ confusingly similar trade dress.
22
           45.    In addition, Defendants’ trade dress infringement, coupled with their
23
     false designations of origin, false descriptions, and misrepresentations, including in
24
     advertising, regarding P&P’s and Defendants’ goods, is likely to confuse ladder toss
25
     purchasers into thinking that P&P is the source of Defendants’ CHAMPION
26
     LADDER BALL or CHAMPION LADDER BALL PRO, that P&P has sponsored
27
     those goods, that those goods are in some manner affiliated with P&P, or that those
28
                                             - 14 -
                                           COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 15 of 19 Page ID #:15




 1 goods are the same as P&P’s CLASSIC LADDER TOSS or P&P’s CLASSIC

 2 LADDER TOSS, respectively.

 3             46.   Because of Defendants’ conduct, P&P has been irreparably harmed in its
 4 business. Moreover, P&P will continue to suffer irreparable harm unless Defendants

 5 are restrained from infringing P&P’s trade dress and making false designations of

 6 origin, false descriptions, or misrepresentations regarding P&P’s and Defendants’

 7 goods.

 8
                                  THIRD CLAIM FOR RELIEF
 9                                      Unfair Competition
10                            (Cal. Bus. & Prof. Code § 17200 et seq.)
               47.   P&P incorporates by reference the allegations contained in paragraphs 1
11
     through 46, inclusive, of this Complaint as if fully set forth herein.
12
               48.   Defendants’ actions described herein, specifically copying of P&P’s
13
     advertising photos and trade dress, to sell its own products, constitutes unlawful,
14
     unfair and/or fraudulent business acts or practices. Defendants’ actions thus constitute
15
     “unfair competition” pursuant to California Business and Professions Code Section
16
     17200.
17
               49.   As a result of Defendants’ actions, P&P has suffered injury, including
18
     without limitation, damages in an amount to be proven at trial, loss of money or
19
     property, and diminution in the value of its common law copyright and trade dress
20
     rights.
21
               50.   Defendants’ actions have caused, and will continue to cause, P&P to
22
     suffer irreparable harm unless enjoined by this Court pursuant to California Business
23
     and Professions Code Section 17203. In addition, P&P requests that the Court order
24
     that Defendants disgorge all profits wrongfully obtained because of Defendants’
25
     unfair competition, and order that Defendants pay restitution to P&P in an amount to
26
     be proven at trial.
27

28
                                              - 15 -
                                            COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 16 of 19 Page ID #:16




 1
                               FOURTH CLAIM FOR RELIEF
                                    Unfair Competition
 2                               (California Common Law)
 3        51.      P&P incorporates by reference the allegations contained in paragraphs 1
 4 through 50, inclusive, of this Complaint as if fully set forth herein.

 5        52.      By reason of the acts complained of herein, Defendants have unfairly
 6 competed with P&P in violation of the common law of the State of California.

 7        53.      Because of this unfair competition, P&P has been irreparably harmed in
 8 its business.

 9        54.      P&P is informed and believes, and based thereon alleges, that
10 Defendants’ acts have been done oppressively, fraudulently, and maliciously and with

11 the intent to trade upon the goodwill of P&P and to injure P&P.

12        55.      P&P is informed and believes, and based thereon alleges, that
13 Defendants will continue the acts of unfair competition described above to the

14 irreparable injury of P&P and the public unless restrained and enjoined.

15                             REQUEST FOR RELIEF
16         WHEREFORE, P&P hereby requests the following relief against Defendants,
17 and each of them, as follows:

18         1.      That Defendants, and all Defendants’ agents, servants, employees, and
19 attorneys, and all other persons in active concert or participation with Defendant who

20 received actual notice of the injunction, be temporally, preliminarily, and

21 permanently enjoined from:

22                    a. advertising, promoting, marketing, offering for sale, selling, or
23                       otherwise disposing of the CHAMPION LADDER BALL and/or
24                       CHAMPION LADDER BALL PRO;
25                    b. using a trade dress confusingly similar to the trade dress of P&P’s
26                       PREMIUM LADDER TOSS or P&P’s CLASSIC LADDER
27                       TOSS in connection with the advertising, promotion, marketing,
28                       sale, or the disposal of Defendants’ products or making any
                                             - 16 -
                                           COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 17 of 19 Page ID #:17




 1                    designations of origin, description, or representations that P&P is
 2                    the source of Defendants’ imitation CHAMPION LADDER
 3                    BALL and/or CHAMPION LADDER BALL PRO, that P&P has
 4                    sponsored Defendants’ imitation CHAMPION LADDER BALL
 5                    and/or CHAMPION LADDER BALL PRO, that Defendants’
 6                    imitation CHAMPION LADDER BALL and/or CHAMPION
 7                    LADDER BALL PRO is in some manner affiliated with P&P, or
 8                    that Defendants’ imitation CHAMPION LADDER BALL and/or
 9                    CHAMPION LADDER BALL PRO is the same as P&P’s
10                    PREMIUM LADDER TOSS or P&P’s CLASSIC LADDER
11                    TOSS;
12                 c. using P&P’s copyrighted works; and
13                 d. otherwise deceptively or unfairly competing with P&P in the sales
14                    Ladder Toss products.
15         2.   That P&P be awarded damages in an amount to be determined at trial
16 based on Defendants’:

17                 a. infringement of P&P’s distinctive trade dress in the overall
18                    appearance of P&P’s CLASSIC LADDER TOSS and P&P’s
19                    PREMIUM LADDER TOSS;
20                 b. infringement of P&P’s copyright in P&P Imports 2016 Lookbook;
21                 c. false designations of origin, descriptions and representations
22                    regarding the CHAMPION LADDER BALL and CHAMPION
23                    LADDER BALL PRO; and
24                 d. acts of unfair competition against P&P.
25         3.   For restitution in an amount to be proven at trial for unfair and illegal
26 business practices under Business & Professions Code §§ 17200 and 17500.

27         4.   That P&P be awarded under 15 U.S.C. § 1117(a) the total profits
28 received by Defendants from, and any damages sustained by P&P as a result of,
                                          - 17 -
                                      COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 18 of 19 Page ID #:18




 1 Defendants’ sales of all products infringing P&P’s PREMIUM LADDER TOSS

 2 TRADE DRESS and/or P&P’s CLASSIC LADDER TOSS TRADE DRESS;

 3         5.    That P&P be awarded under 15 U.S.C. § 1117(b) enhanced damages up
 4 to three times the amount found as actual damages for Defendants’ trade dress

 5 infringement and false designations of origin, descriptions and representations, an in

 6 an amount to be determined at trial;

 7         6.    That P&P be awarded under 15 U.S.C. § 1117(b) enhanced damages up
 8 to three times the amount found as actual damages for Defendants’ willful copyright

 9 infringement, or in the alternative statutory damages under 17 U.S.C. § 504 of

10 $150,000 per infringement;

11         7.    That P&P be awarded punitive damages for Defendants’ oppressive,
12 fraudulent, and malicious acts of unfair competition;

13         8.    That Defendant’s be ordered to deliver to P&P for destruction all
14 products, labels, signs, prints, packages, wrappers, and advertising that use P&P’s

15 copyright in P&P Imports 2016 Lookbook and/or trade dress confusingly similar to

16 P&P’s PREMIUM LADDER TOSS TRADE DRESS and/or P&P’s CLASSIC

17 LADDER TOSS TRADE DRESS, or that result in any unfair competition by

18 Defendants against P&P;

19         9.    That Defendants be ordered to make a written report within a reasonable
20 period, to be filed with the Court, accounting the manner of their compliance with the

21 requested injunctive and mandatory relief above;

22         10. That P&P be awarded its reasonable attorneys fees and costs of suit;
23         11. That P&P be awarded such other and further relief as the Court may
24 deem just and equitable.

25

26

27

28
                                            - 18 -
                                          COMPLAINT
     Case 8:19-cv-00898 Document 1 Filed 05/13/19 Page 19 of 19 Page ID #:19




 1                            DEMAND FOR JURY TRIAL
 2 Plaintiff P&P Imports LLC respectfully demands a trial by jury in this action.

 3

 4

 5

 6 DATED: May 7, 2019

 7

 8

 9                                                      /s/ Casey H. Kempner
                                                        Casey H Kempner
10                                                      Attorney for Plaintiff
11                                                      P&P Imports LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          - 19 -
                                        COMPLAINT
